DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 19 are pending in the instant application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 5, drawn towards a formulation comprising naltrexone hydrochloride in a solution, classified in CPC class A61K31/485.
II. Claims 6 – 10, drawn towards a method for deterring drug abuse comprising contacting an opioid drug dose with the formulation of claim 1, classified in CPC class A61P25/30.
III. Claims 11 – 18, drawn towards a device for deterring drug abuse, classified in CPC class A61J1/1437.
IV: Claim 19, drawn towards a method for accessing a drug provided inside a device for deterring drug abuse, classified in CPC class A61J1/03.
	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. see MPEP§806.05(h). In the instant case, the process for using the product as claimed in Invention II can be practiced with another materially different compound such as acamprosate, commonly known to a person having ordinary skill in the art. The compound, acamprosate, is presented below:

    PNG
    media_image1.png
    97
    218
    media_image1.png
    Greyscale

	Inventions I and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is a formulation comprising naltrexone hydrochloride in a solution, whereas, Invention III is a device for deterring drug abuse. The inventions have different modes of operation and have not been shown as being capable of use together.
Inventions I and IV are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06.  In the instant case, the formulation comprising naltrexone hydrochloride as claimed in Invention I cannot be used, or made, by the method for accessing a drug provided inside a device for deterring drug abuse, as claimed in Invention IV. 
	Inventions II and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, a device for deterring drug abuse, as claimed in Invention III, cannot be used, or made, by the a method for deterring drug abuse comprising contacting an opioid drug dose with the formulation of claim 1, as claimed in Invention II.
	Inventions II and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the method for deterring drug abuse comprising contacting an opioid drug dose with the formulation of claim 1, as claimed in Invention II, has a different mode of operation than the method for accessing a drug provided inside a device for deterring drug abuse, as claimed in Invention IV. The inventions have also not been shown as capable of use together.
	Inventions III and IV are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  In this case, the method for accessing a drug inside a device, as claimed in Invention IV, can be by another materially different device that does not consist a locking mechanism coupled with the housing or the lid.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	For example, Invention I, classified under CPC class A61K31/485, would require completely different scope of search and examination than the scope of Inventions II – IV. Search for one of the inventions would not overlap or encompass the scope of the other inventions. For example, search for a formulation comprising naltrexone hydrochloride, as claimed in Invention I, would not encompass the scope of a method for accessing a drug provided inside a device for deterring drug abuse, as recited in Invention IV. Therefore, the examination for all of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant’s representative, Paul Tully, on June 7, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626 

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626